                   IN THE UNITED STATES DISTRICT COURT

               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   :

       v.                                  : CRIMINAL NO. 94-127-13

SALVATORE BRUNETTI                         :


                GOVERNMENT=S RESPONSE IN OPPOSITION TO
                DEFENDANT’S MOTION TO REDUCE SENTENCE
                   PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)


       Defendant Salvatore Brunetti seeks compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i). This motion should be denied, given the danger that the defendant

presents to the community, and the fact that his medical conditions are well controlled

with treatment in BOP custody.

I.     Background.

       A.     Criminal Conduct.

       On June 28, 1995, a grand jury in the Eastern District of Pennsylvania returned a

second superseding indictment charging 18 members of the La Cosa Nostra Enterprise

(LCN) led by John Stanfa, with Racketeer Influenced and Corrupt Organizations (RICO)

offenses, in violation of 18 U.S.C. § 1962. Defendant Salvatore Brunetti was a named

defendant in Counts One and Two (which charged all the defendants with conspiring to

conduct the affairs of the Enterprise through a pattern of racketeering activity), and a

named defendant in RICO Act One (which charged conspiracy to murder 12 members of
a rival LCN faction aligned with Joseph Merlino); RICO Act Four A (which charged

Brunetti and two other conspirators with the attempted murder of Joseph Merlino from

August 1, 1993, through August 4, 1993); and Rico Act Five (which charged Brunetti and

three other conspirators with the attempted murder of Steve Mazzone). Brunetti

proceeded to trial, and on May 15, 1996 the jury found Brunetti guilty of all the RICO

offenses and acts charged against him. On May 8, 1997, the district court imposed a

sentence of 40 years’ imprisonment, and a term of supervised release of three years.

       The LCN Enterprise that Brunetti was a member of existed from about October

1990 through March 16, 1994, and engaged in activities which affected interstate

commerce. The Enterprise existed to control, manage, finance, supervise, participate in,

and set policy concerning the making of money through legal and illegal means in the

Philadelphia area and in part of New Jersey. The Enterprise was organized in a chain of

command headed by a boss (Stanfa). There was a consigliere, an underboss, caporegime

men, “made” soldiers and associates. Brunetti was an associate who worked in the

Enterprise under the direction of the “made” soldiers. To enforce the rules of the

Enterprise, promote discipline and continue receipt of money to the LCN, “made”

soldiers and associates of the Enterprise murdered, attempted to murder, and conspired to

murder individuals and associations who violated the rules, questioned authority, posed a

threat to the leaders, jeopardized its’ operations, or threatened its’ ability to generate

money.

       A method of acquiring wealth for the Enterprise involved systematic extortions

and gambling. The LCN conspirators extorted money and other things of value by

                                             -2-
“shaking down” persons who were involved in criminal activity and in legitimate

businesses. The LCN conspirators also operated illegal gambling businesses involving

both numbers and sports books, and made unlawful extensions and collections of credit,

using the Enterprise’s violent reputation to force victims to pay illegal interest and to

repay loans. LCN members also participated in obstruction of justice by using attorney

and doctor offices as a disguise to conduct their meetings as privileged attorney-client

and doctor-patient communications.

       Specifically, to carry out the attempted murder of 12 members of the rival LCN

faction aligned with Joseph Merlino (RICO Act One), Brunetti directed the purchase of

gunpowder for use in making bombs, and participated in building, testing, and attempting

to detonate pipe bombs. Brunetti also provided cyanide for use in the plot to kill Merlino,

and tried to recruit a female to place cyanide in Merlino’s drink. Brunetti also

participated in a viewing of videotape footage of Merlino and his associates attending a

wake so that he would be able to identify the 12 targets to be murdered, and Brunetti

shared this videotape and photographs with other LCN associates so they knew who was

to be killed.

       Brunetti also was a part of the LCN team who attempted to murder Joseph Merlino

from August 1, 1993, through August 4, 1993 (RICO Act Four A). Brunetti made several

attempts to kill Merlino. Brunetti and other LCN associates carried a high-powered rifle

with a scope, as well as a homemade bomb, which they intended to place under Merlino’s

car. One attempt involved a plan to shoot Merlino with a rifle from the roadside of I-95

which overlooked Merlino’s residence on Cuthbert Street in Philadelphia. Another

                                            -3-
attempt involved Brunetti following Merlino to a funeral home planning to shoot him, but

there were too many people nearby. 1

       Brunetti was also one of four LCN members who attempted to murder Steve

Mazzone on August 5, 1993 (RICO Act Five). At the direction of Stanfa, Brunetti met

with leaders and other associates at a garage on Juniper Street and the “egg” bomb that

was used in prior attempts to murder Merlino and his associates was at the garage.

Brunetti and the other LCN members agreed to set out to find and murder Mazzone and

then meet back up at the garage after any hit. The plan was to drive in two cars to the area

of 28th and Grays Ferry Avenue, where Mazzone was known to drive a white Maxima.

Two LCN members were designated shooters, two others to be blockers, and Brunetti

was to be the getaway driver. The plan was called off after police infiltrated the area.

Later that day, involved LCN members were stopped by police and guns, masks, and

gloves were located in their car.

       Defendant Brunetti is serving his sentence at FCI Fort Dix, with an anticipated

release date of June 21, 2028. He has committed seven disciplinary infractions during his

time in custody. The infractions consist of the following: October 14, 2014 - found in

possession of contraband (prohibited food items); May 1, 2007 - found to refuse to obey

orders and be absent from assignment; September 30, 2003 - found to be absent from

assignment; April 24, 2003 - found to be absent from assignment; June 20, 2000 -found

to be in possession of a dangerous weapon (sharpened metal); March 6, 2000 -found to


       1
       On August 5, 1993, two LCN Enterprise members did shoot and kill Michael
Ciancaglini (targeted Merlino associate) and wound Joseph Merlino.
                                            -4-
commit disruptive conduct; and February 17, 2000 - found to give/accept money

(conduct gambling).

       Brunetti also has a violent past, documented in multiple state convictions prior to

being charged and convicted in the federal RICO case. Brunetti has two assault

convictions in Philadelphia Court of Common Pleas from 1982 and 1984 where in each

instance he broke down an apartment door and forcefully entered another’s residence and

physically assaulted the victim. In 1982 he was convicted of simple assault for causing

eye injury to the victim of the home invasion, but in 1984 he was convicted of aggravated

assault for causing a broken nose, broken teeth, and a fractured vertebrae to the victim.

Brunetti also has a drug conviction from Camden County, New Jersey from 1980 where

he was stopped driving a vehicle and had cocaine inside. These past convictions and

disciplinary infractions while incarcerated need to be considered by the Court, because if

released Brunetti would present a serious danger to the community.

       B.     Request for Compassionate Release.

       On May 7, 2020, the defendant submitted a request for compassionate release to

the warden. The request was based on the following medical conditions: deteriorating

health and post-surgery (2018) scar tissue chest pain and irritation, as well as the risk

presented should the defendant contract COVID-19. On May 15, 2020, the defendant, pro

se, submitted a motion to this Court for compassionate release.

       The undersigned obtained the medical records of the defendant for the past year

from BOP. The records reveal that the defendant, who is 72 years old, presents aching in

his right hand, post-surgery scar tissue chest pain and irritation (2018 surgery was to

                                            -5-
remove a mediastinal lesion), and regular eye care for swollen and aging eyes. All of

these conditions appear well-controlled at this time with medication provided by the

institution and regular medical trips to NJRetina for vision care. The defendant otherwise

is fully ambulatory and engages in all normal activities of daily living (ADLs).

       C.     BOP’s Response to the COVID-19 Pandemic.

       As this Court is well aware, COVID-19 is an extremely dangerous illness that has

caused many deaths in the United States in a short period of time and that has resulted in

massive disruption to our society and economy. In response to the pandemic, BOP has

taken significant measures to protect the health of the inmates in its charge.

       BOP has explained that “maintaining safety and security of [BOP] institutions is

[BOP’s] highest priority.” BOP, Updates to BOP COVID-19 Action Plan: Inmate

Movement (Mar. 19, 2020), available at

https://www.bop.gov/resources/news/20200319_covid19_update.jsp.

       Indeed, BOP has had a Pandemic Influenza Plan in place since 2012. BOP Health

Services Division, Pandemic Influenza Plan-Module 1: Surveillance and Infection

Control (Oct. 2012), available at

https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf. That protocol is lengthy and

detailed, establishing a multi-phase framework requiring BOP facilities to begin

preparations when there is first a “[s]uspected human outbreak overseas.” Id. at i. The

plan addresses social distancing, hygienic and cleaning protocols, and the quarantining

and treatment of symptomatic inmates.



                                            -6-
       Consistent with that plan, BOP began planning for potential coronavirus

transmissions in January. At that time, the agency established a working group to develop

policies in consultation with subject matter experts in the Centers for Disease Control,

including by reviewing guidance from the World Health Organization.

       On March 13, 2020, BOP began to modify its operations, in accordance with its

Coronavirus (COVID-19) Action Plan (“Action Plan”), to minimize the risk of COVID-

19 transmission into and inside its facilities. Since that time, as events require, BOP has

repeatedly revised the Action Plan to address the crisis.

       Presently, BOP operations are governed by Phase Seven of the Action Plan. The

current modified operations plan requires that all inmates in every BOP institution be

secured in their assigned cells/quarters, in order to stop any spread of the disease. Only

limited group gathering is afforded, with attention to social distancing to the extent

possible, to facilitate commissary, laundry, showers, telephone, and computer access.

Further, BOP has severely limited the movement of inmates and detainees among its

facilities. Though there will be exceptions for medical treatment and similar exigencies,

this step as well will limit transmissions of the disease. Likewise, all official staff travel

has been cancelled, as has most staff training.

       BOP is endeavoring to regularly issue face masks to all staff and inmates, and

strongly encouraged them to wear an appropriate face covering when in public areas

when social distancing cannot be achieved.

       Every newly admitted inmate is screened for COVID-19 exposure risk factors and

symptoms. Asymptomatic inmates with risk of exposure are placed in quarantine for a

                                              -7-
minimum of 14 days or until cleared by medical staff. Symptomatic inmates are placed in

isolation until they test negative for COVID-19 or are cleared by medical staff as meeting

CDC criteria for release from isolation. In addition, in areas with sustained community

transmission, all facility staff are screened for symptoms. Staff registering a temperature

of 100.4 degrees Fahrenheit or higher are barred from the facility on that basis alone. A

staff member with a stuffy or runny nose can be placed on leave by a medical officer.

       Contractor access to BOP facilities is restricted to only those performing essential

services (e.g. medical or mental health care, religious, etc.) or those who perform

necessary maintenance on essential systems. All volunteer visits are suspended absent

authorization by the Deputy Director of BOP. Any contractor or volunteer who requires

access will be screened for symptoms and risk factors.

       Social and legal visits were stopped as of March 13, and remain suspended at this

time, to limit the number of people entering the facility and interacting with inmates. In

order to ensure that familial relationships are maintained throughout this disruption, BOP

has increased detainees’ telephone allowance to 500 minutes per month. Tours of

facilities are also suspended. Legal visits will be permitted on a case-by-case basis after

the attorney has been screened for infection in accordance with the screening protocols

for prison staff.

       Further details and updates of BOP’s modified operations are available to the

public on the BOP website at a regularly updated resource page:

www.bop.gov/coronavirus/index.jsp.



                                            -8-
       In addition, in an effort to relieve the strain on BOP facilities and assist inmates

who are most vulnerable to the disease and pose the least threat to the community, BOP

is exercising greater authority to designate inmates for home confinement. On March 26,

2020, the Attorney General directed the Director of the Bureau of Prisons, upon

considering the totality of the circumstances concerning each inmate, to prioritize the use

of statutory authority to place prisoners in home confinement. That authority includes the

ability to place an inmate in home confinement during the last six months or 10% of a

sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to move to home

confinement those elderly and terminally ill inmates specified in 34 U.S.C. § 60541(g).

Congress has also acted to enhance BOP’s flexibility to respond to the pandemic. Under

the Coronavirus Aid, Relief, and Economic Security Act, enacted on March 27, 2020,

BOP may “lengthen the maximum amount of time for which the Director is authorized to

place a prisoner in home confinement” if the Attorney General finds that emergency

conditions will materially affect the functioning of BOP. Pub. L. No. 116-136,

§ 12003(b)(2), 134 Stat. 281, 516 (to be codified at 18 U.S.C. § 3621 note). On April 3,

2020, the Attorney General gave the Director of BOP the authority to exercise this

discretion, beginning at the facilities that thus far have seen the greatest incidence of

coronavirus transmission. See Attach. 2 (Mem. for Director of Bureau of Prisons). As of

this filing, BOP has transferred over 4,500 inmates to home confinement under this

program. 2


       2
        This Court does not have authority to grant a transfer to home confinement, or
review BOP’s administrative decision regarding that issue. See 18 U.S.C. § 3621(b)
                                             -9-
       Taken together, all of these measures are designed to mitigate sharply the risks of

COVID-19 transmission in a BOP institution. BOP has pledged to continue monitoring

the pandemic and to adjust its practices as necessary to maintain the safety of prison staff

and inmates while also fulfilling its mandate of incarcerating all persons sentenced or

detained based on judicial orders.

       The effort has been successful thus far at Fort Dix, where Brunetti is held. At

present, there are 14 inmates who have tested positive for COVID-19, while 29 additional

inmates have recovered. However, all were held in a low-security camp. Brunetti is held,

along with thousands of others, in the “low” facility, where there has not been any

reported positive case.

       The conditions at Fort Dix were explained at length in late May in Wragg v. Ortiz,

2020 WL 2745247 (D.N.J. May 27, 2020), which dismissed for lack of jurisdiction a

habeas action filed by Fort Dix inmates challenging the current conditions. The court

explained that all inmates who have tested positive in the complex were located in a

minimum security camp, which currently holds 197 inmates (a fact that remains true).

There also has not been a death of an inmate in the entire complex. The court further




(BOP’s designation decision is not subject to judicial review). See also, e.g., United
States v. Cruz, 2020 WL 1904476, at *4 (M.D. Pa. Apr. 17, 2020); United States v. Mabe,
2020 U.S. Dist. LEXIS 66269, at *1 (E.D. Tenn. Apr. 15, 2020) (“the CARES Act places
decision making authority solely within the discretion of the Attorney General and the
Director of the Bureau of Prisons. . . . This Court therefore does not have power to grant
relief under Section 12003 of the CARES Act.”); United States v. White, 2020 WL
1906845, at *2 (E.D. Va. Apr. 17, 2020); United States v. Skaff, 2020 WL 1666469
(S.D.W. Va. Apr. 3, 2020).

                                           - 10 -
explained the protocols in place at FCI Fort Dix, including the thorough cleaning of the

facility and how “[a]ll inmates are regularly screened for symptoms of infection and all

activities are managed so as to minimize congregate activity and promote distancing.” Id.

at *3-6; see also, e.g., id. at *9 (noting how “FCI Fort Dix continues to use guidelines and

advice from multiple sources, including but not limited to, the BOP’s Health Services

Division – Central Office, the Centers for Disease Control, the State of New Jersey’s

Health Department, and the Burlington County Health Department”).

       In light of its findings, the district court concluded that it “does not find this case

to be that ‘extraordinary case’ where it should expand habeas jurisdiction.” Id. at *19.

Furthermore, the court determined that “[e]ven assuming [it] has habeas jurisdiction, . . .

in the alternative, [p]etitioners have not met their burden to obtain preliminary injunctive

relief.” Id. at *20. Indeed, “neither the allegations as pled nor the evidence presented to

the [c]ourt . . . demonstrates that the Respondents have been deliberately indifferent to

the inmates’ risks of contracting COVID-19.” Id. at *22 (explaining preventative

measures being taken by BOP).

II.    Discussion.

       The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the

First Step Act on December 21, 2018, provides in pertinent part:

       (c) Modification of an Imposed Term of Imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—

       (1) in any case—

       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all administrative

                                             - 11 -
       rights to appeal a failure of the Bureau of Prisons to bring a motion on the
       defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is earlier, may reduce the term of
       imprisonment (and may impose a term of probation or supervised release with or
       without conditions that does not exceed the unserved portion of the original term
       of imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that—

       (i) extraordinary and compelling reasons warrant such a reduction . . .

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .

Further, 28 U.S.C. § 994(t) provides: “The Commission, in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of

title 18, shall describe what should be considered extraordinary and compelling reasons

for sentence reduction, including the criteria to be applied and a list of specific examples.

Rehabilitation of the defendant alone shall not be considered an extraordinary and

compelling reason.” Accordingly, the relevant policy statement of the Commission is

binding on the Court. See Dillon v. United States, 560 U.S. 817, 827 (2010) (where 18

U.S.C. § 3582(c)(2) permits a sentencing reduction based on a retroactive guideline

amendment, “if such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission,” the Commission’s pertinent policy statements are binding

on the court). 3


       3
          Prior to the passage of the First Step Act, while the Commission policy
statement was binding on the Court’s consideration of a motion under § 3582(c)(1)(A),
such a motion could only be presented by BOP. The First Step Act added authority for an
inmate himself to file a motion seeking relief, after exhausting administrative remedies,
or after the passage of 30 days after presenting a request to the warden, whichever is
earlier.

                                            - 12 -
       The Sentencing Guidelines policy statement appears at § 1B1.13, and provides

that the Court may grant release if “extraordinary and compelling circumstances” exist,

“after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are

applicable,” and the Court determines that “the defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

       Critically, in application note 1 to the policy statement, the Commission identifies

the “extraordinary and compelling reasons” that may justify compassionate release. The

note provides as follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
       requirements of subdivision (2) [regarding absence of danger to the community],
       extraordinary and compelling reasons exist under any of the circumstances set
       forth below:

       (A)    Medical Condition of the Defendant.—

              (i)    The defendant is suffering from a terminal illness (i.e., a serious and
                     advanced illness with an end of life trajectory). A specific prognosis
                     of life expectancy (i.e., a probability of death within a specific time
                     period) is not required. Examples include metastatic solid-tumor
                     cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
                     and advanced dementia.

              (ii)   The defendant is—

                     (I)    suffering from a serious physical or medical condition,

                     (II)   suffering from a serious functional or cognitive impairment,
                            or

       Under the law, the inmate does not have a right to a hearing. Rule 43(b)(4) of the
Federal Rules of Criminal Procedure states that a defendant need not be present where
“[t]he proceeding involves the correction or reduction of sentence under Rule 35 or 18
U.S.C. § 3582(c).” See Dillon, 560 U.S. at 827-28 (observing that, under Rule 43(b)(4), a
defendant need not be present at a proceeding under Section 3582(c)(2) regarding the
imposition of a sentencing modification).
                                            - 13 -
                       (III)   experiencing deteriorating physical or mental health because
                               of the aging process,

                       that substantially diminishes the ability of the defendant to provide
                       self-care within the environment of a correctional facility and from
                       which he or she is not expected to recover.

       (B)    Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
              experiencing a serious deterioration in physical or mental health because of
              the aging process; and (iii) has served at least 10 years or 75 percent of his
              or her term of imprisonment, whichever is less.

       (C)    Family Circumstances.—

              (i)      The death or incapacitation of the caregiver of the defendant’s minor
                       child or minor children.

              (ii)     The incapacitation of the defendant’s spouse or registered partner
                       when the defendant would be the only available caregiver for the
                       spouse or registered partner.

       (D)    Other Reasons.—As determined by the Director of the Bureau of Prisons,
              there exists in the defendant’s case an extraordinary and compelling reason
              other than, or in combination with, the reasons described in subdivisions
              (A) through (C).

       In general, the defendant has the burden to show circumstances meeting the test

for compassionate release. United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla.

June 7, 2019); United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019). As the terminology in the statute makes clear, compassionate release is “rare” and

“extraordinary.” United States v. Willis, 2019 WL 2403192, at *3 (D.N.M. June 7, 2019)

(citations omitted).

       The defendant is not eligible for compassionate release, because he does not

present an “extraordinary and compelling reason” as stated in the governing guideline


                                             - 14 -
policy statement. The defendant does not present any of the health or family

circumstances identified in the guideline, and instead presents a concern only based on

the risk of acquiring COVID-19 in the prison environment. But the mere existence of the

COVID-19 pandemic, which poses a general threat to every non-immune person in the

country, does not alone provide a basis for a sentence reduction. The guideline policy

statement describes specific serious medical conditions afflicting an individual inmate,

not generalized threats to the entire population. The Third Circuit held: “the mere

existence of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release, especially considering

BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). See also United States

v. Roeder, 807 F. App’x 157, 160-61 (3d Cir. 2020) (per curiam) (not precedential) (“the

existence of a widespread health risk is not, without more, a sufficient reason for every

individual subject to a properly imposed federal sentence of imprisonment to avoid or

substantially delay reporting for that sentence.”), id. at 161 n.16 (“Similarly, the existence

of some health risk to every federal prisoner as the result of this global pandemic does

not, without more, provide the sole basis for granting release to each and every prisoner

within our Circuit.”). 4


       4
         See also, e.g., United States v. Coles, 2020 WL 1899562 (E.D. Mich. Apr. 17,
2020) (denied for 28-year-old inmate at institution with outbreak); United States v.
Okpala, 2020 WL 1864889 (E.D.N.Y. Apr. 14, 2020); United States v. Weeks, 2020 WL
1862634 (S.D.N.Y. Apr. 14, 2020); United States v. Haney, 2020 WL 1821988 (S.D.N.Y.
Apr. 13, 2020) (denied for 61-year-old with no other conditions); United States v. Pinto-
Thomaz, 2020 WL 1845875 (S.D.N.Y. Apr. 13, 2020) (two insider trading defendants
                                            - 15 -
       The government acknowledges that an inmate who presents a risk factor identified

by the CDC as increasing the risk of an adverse outcome from COVID-19 presents “a

serious physical or medical condition . . . that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility,” as stated

in note 1(A), as, due to his condition, the defendant may be less able to protect himself

against an unfavorable outcome from the disease. But the defendant presents no such

condition.

       Likewise, Brunetti is not eligible for consideration under the age provision in note

1(B). He is over 65 years old, and has served more than 10 years, but he is not

“experiencing a serious deterioration in physical or mental health because of the aging

process.”

       Even if the defendant were eligible for consideration (which he is not), relief

should be denied. This Court would then be required to consider all pertinent

circumstances, including the 3553(a) factors, and possible danger to the community. At

present, his medical conditions are appropriately managed at the facility, which is also

engaged in strenuous efforts to protect inmates against the spread of COVID-19, and

would also act to treat any inmate who does contract COVID-19.




with less than a year to serve have no risk factors); United States v. Korn, 2020 WL
1808213, at *6 (W.D.N.Y. Apr. 9, 2020) (“in this Court’s view, the mere possibility of
contracting a communicable disease such as COVID-19, without any showing that the
Bureau of Prisons will not or cannot guard against or treat such a disease, does not
constitute an extraordinary or compelling reason for a sentence reduction under the
statutory scheme.”); United States v. Carver, 2020 WL 1892340 (E.D. Wash. Apr. 8,
2020).
                                            - 16 -
       Moreover, he continues to present a danger to the community, and should be

required to serve the sentence that this Court imposed for his criminal conduct. The

defendant was a confederate in a RICO conspiracy that spanned a four-year period where

violent murders were committed and multiple violent attempts to murder planned and

committed.

       The defendant fails to demonstrate how release, 26 years into a 40-year sentence

for serious racketeering offenses, reflects the seriousness of the offense, promotes respect

for the law, and provides just punishment for the offense. See 18 U.S.C. § 3553(a)(2)(A).

A consideration of the factors above shows that release at this point is inappropriate

based on the RICO offense of conviction, the defendant’s managed medical condition,

and the amount of time remaining on the defendant’s sentence.

       To date, courts have generally granted compassionate release where the inmate

suffers from significant ailments that specifically raise the risk of an adverse outcome

from COVID-19, is serving a short sentence or has served most of a lengthier one, does

not present a danger to the community, and/or is held at a facility where a notable

outbreak has occurred. See, e.g., United States v. Rodriguez, 2020 WL 1627331, at *7

(E.D. Pa. Apr. 1, 2020) (Brody, J.) (release granted where defendant is vulnerable due to

Type 2 diabetes mellitus with diabetic neuropathy, essential hypertension, obesity, and

“abnormal liver enzymes in a pattern most consistent with non-alcoholic fatty liver

disease,” has only one year left on 20-year sentence for nonviolent drug offense, and has

exhibited good behavior); United States v. Jepsen, 2020 WL 1640232, at *5 (D. Conn.

Apr. 1, 2020) (“Mr. Jepsen is in the unique position of having less than eight weeks left

                                           - 17 -
to serve on his sentence, he is immunocompromised and suffers from multiple chronic

conditions that are in flux and predispose him to potentially lethal complications if he

contracts COVID-19, and the Government consents to his release.”); United States v.

Lacy, 2020 WL 2093363 (C.D. Ill. May 1, 2020) (31-year-old man is obese and suffers

from hypertension and diabetes; four months remaining on sentence); United States v.

Gutman, 2020 WL 2467435 (D. Md. May 13, 2020) (56-year-old has hypertension and

multiple sclerosis; has served four months of six-month sentence for nonviolent offense);

United States v. Sedge, 2020 WL 2475071 (E.D.N.Y. May 13, 2020) (released with 8

months remaining on 72-month drug sentence, due to “hypertension, hyperlipidemia and

coronary artery disease, family medical history, and the rapid rise of COVID-19

infections at FCI Danbury.”); United States v. Rodriguez, 2020 WL 3051443 (S.D.N.Y.

June 8, 2020) (granted due to “psoriatic arthritis, an autoimmune disorder for which he is

prescribed an immunosuppressant that weakens his body’s ability to fight infections,” and

asthma; has only seven months left to serve on 60-month term); United States v. Moore,

2020 WL 2572529, at *2 (D. Or. May 21, 2020) (inmate with respiratory disease released

with four weeks left in 57-month 922(g) sentence); United States v. Van Cleave, 2020

WL 2800769 (W.D. Wash. May 29, 2020) (granted to inmate who suffers from

hypothyroidism and sarcoidosis (a rare inflammatory disease that can affect multiple

organs of the body, most commonly the lungs), and has less than five months remaining

on 20-year sentence); United States v. Blye, 2020 WL 3064225 (W.D. Wash. June 9,

2020) (defendant at SeaTac with respiratory issues has only five months to serve for drug

offenses; he “has a lengthy and troubling criminal history,” but “defendant’s past

                                           - 18 -
offenses were almost all drug-related and non-violent, and defendant has a near-perfect

prison disciplinary record.”); United States v. Kidd, 2020 WL 3270850 (E.D. Wis. June

17, 2020) (released with two months remaining on one-year sentence for nonviolent theft

offense, due to lung ailments and other conditions).

       Even when the inmate presents a serious health condition (which is not the case

here), courts have denied compassionate release to offenders such as Brunetti who,

because of their devotion to organized crime, plainly present a continuing risk of danger

to the community. See, e.g., United States v. Urso, 2019 WL 5423431, at *3 (E.D.N.Y.

Oct. 23, 2019) (the court cannot say that the defendant, a long-time high-ranking

mobster, no longer presents a danger to the community); United States v. Gotti, 2020

U.S. Dist. LEXIS 8612 (S.D.N.Y. Jan. 15, 2020) (the defendant “has established that he

suffers from a plethora of serious, debilitating, and progressive medical conditions.

However, he has not shown that he has a terminal illness or a serious physical or medical

condition that has substantially diminished his ability to provide self-care within the

environment of a correctional facility”; in addition, as the former leader of an exceeding

violent organized crime organization, he presents a continuing danger); United States v.

Montevecchi, 2020 WL 3051335 (S.D.N.Y. June 8, 2020) (organized crime member has

served only small part of 30-month sentence; denied notwithstanding health conditions);

United States v. Levario, 2020 WL 3256918 (E.D. Cal. June 16, 2020) (inmate at

Oakdale is vulnerable, but denied due to violent participation in drug gang); United States

v. Miranda, 2020 WL 2124604 (D. Conn. May 5, 2020) (55-year-old has diabetes; has

served 54 months of 74-month term for drug crime; denied in light of history of drug

                                           - 19 -
crimes and threatened violence); Walker v. United States, 2020 WL 2308468 (S.D. Fla.

May 8, 2020) (regardless of medical condition, declines to reduce life sentence after 16

years; instant and earlier offenses were very violent); United States v. Roberts, 2020 WL

3046106 (E.D. Mich. June 8, 2020) (denial of 4-year reduction in 180-month sentence,

notwithstanding health conditions, as Danbury inmate is former Devil’s Disciples

members who has a long history of violence and improper sexual behavior); United

States v. Epstein, 2020 WL 2537648 (D.N.J. May 19, 2020) (74-year-old defendant

suffers from numerous ailments, but he is receiving proper treatment, and his kidnapping

offenses were “severe and violent”); United States v. Walter, 2020 WL 1892063

(S.D.N.Y. Apr. 16, 2020) (denied due to violent acts as gang member, notwithstanding

risk of COVID-19 as gunshot victim); United States v. Nieves, 2020 WL 2476185

(S.D.N.Y. May 13, 2020) (defendant has served half of 192-month term, and participated

in “a long running narcotics conspiracy that involved a murder.”).




                                          - 20 -
      In sum, upon consideration of all pertinent factors, the motion for compassionate

release should be denied.

                                        Respectfully yours,

                                        WILLIAM M. McSWAIN
                                        United States Attorney


                                        /s Robert A. Zauzmer
                                        ROBERT A. ZAUZMER
                                        Assistant United States Attorney
                                        Chief of Appeals


                                        /s Kelly A. Lewis Fallenstein
                                        KELLY A. LEWIS FALLENSTEIN
                                        Assistant United States Attorney




                                         - 21 -
                            CERTIFICATE OF SERVICE

      I hereby certify that a copy of this pleading has been served by first-class mail,

postage prepaid, upon:


                    Mr. Salvatore Brunetti
                    USM # 07781-062
                    FCI Fort Dix
                    P.O. Box 2000
                    Joint Base MDL, NJ 08640



                                          /s Kelly A. Lewis Fallenstein
                                          KELLY A. LEWIS FALLENSTEIN
                                          Assistant United States Attorney


Dated: July 1, 2020.
